Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority to KR10-2017-0097975 filed on 08/02/17 and PCT/KR2018/008731 filed on 08/0/2018. All of the certified foreign priority documents have been received.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/03/2020 has been fully considered by the Examiner.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: the claims recite “…and that uses the extracted information to determine whether division building of a drone delivery model of using the drone only is possible; and a delivery model builder that, depending on a result of determining whether division of delivery model is possible, builds a delivery model….” Examiner suggests amending the claim for clarity to recite “…and that uses the extracted information to determine whether division building of a drone delivery model of using the drone only is possible; and a delivery model builder that, depending on a result of determining whether division of the drone delivery model is possible, builds a delivery model….”
Claims 2 is objected to because of the following informalities: the claim recites determining the location of a single drone station and the number of drones at “each” drone station, which Examiner suggests amending for clarification to recite “and the drone station information includes the location information of [the] one or more drone stations and a number of drones in each drone station.” 
Claims 3 is objected to because of the following informalities: the claim recites both “the drone station” and “the corresponding drone station” when describing the same drone station. Examiner suggests amending the claim to recite “wherein the delivery model division determiner determines whether division of delivery model is possible depending on whether [the] a corresponding drone of the drone station can deliver all the objects25 that must be delivered from the corresponding drone station to the customers within a time when the vehicle travels between the corresponding drone station and the logistics center” or “wherein the delivery model division determiner determines whether division of delivery model is possible depending on whether the drone of the drone station can deliver all the objects25 that must be delivered from the
Claim 4 and 12 are objected to because of the following informalities: the claim recites “… a customer location determiner that determines the location information of the customer located the farthest from the drone station, of the customers located in the area where drone delivery can be made….” Claims 1 and 10 do not describe identifying a plurality of customers in an area where drone delivery can be made. Examiner suggests amending the claim to recite “…a customer location determiner that determines the location information of [the] a customer located [the] farthest from the drone station, of [the] customers located in the area where drone delivery can be made.”
Claim 5 and 13 are objected to because of the following informalities: the claim recites “…being a time it takes for the vehicle to travel from the drone station to the customer located the farthest.” Examiner suggests amending the claim to recite “….being a time it takes for the vehicle to travel from the drone station to [the] a customer located [the] farthest from the drone station.”
Claim 6 and 14 are objected to because of the following informalities: the claim recites “wherein the drone station location determiner determines a distance from the logistics center to each drone station, and the model division determiner sequentially determines whether division of delivery model is possible starting from the drone station located the farthest to the drone station located the closest from the logistics center.” Examiner suggests amending the claim to recite “…wherein the drone station location determiner determines a distance from the logistics center to each drone station, and the model division determiner sequentially determines whether division of delivery model is possible starting from [the] a drone station located [the] farthest to [the] a drone station located [the] closest from the logistics center.”
Claim 11 is objected to because of the following informalities: the claim recites both “the drone station” and “the corresponding drone station” when describing the same drone station. Examiner suggests amending the claim to recite “wherein the determining whether division of delivery model is possible determines whether division of delivery model is possible depending on whether the drone of the drone station can deliver all the objects that must be delivered from the  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “delivery information inputter” of claims 1 and 10, “delivery model division determiner” of claims 1, 3-4, and 10, “delivery model builder” of claims 1, 8, and 10, and “result outputter” of claim 9.
When looking to the specification, the hardware structure associated with the “delivery information inputter” is being interpreted as “a computer;” please see at least Figs. 2 & 5 and [0097-0098, 0133-0140] of the instant specification. The corresponding algorithm can be found in at least Figs. 2 & 7 and paragraphs [0057-0062]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
When looking to the specification, the hardware structure associated with the “delivery model division determiner” is being interpreted as “a computer;” please see at least Figs. 2 & 5 and [0097-0098, 0133-0140] of the instant specification. The corresponding algorithm can be found in at least Figs. 4-7 and paragraphs [0062-0066, 0103-0106, 0128-0130]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
When looking to the specification, the hardware structure associated with the “delivery model builder” is being interpreted as “a computer;” please see at least Figs. 2 & 5 and [0097-0098, 0133-0140] of the instant specification. The corresponding algorithm can be found in at least Figs. 5 and paragraphs [0064-0066, 0095, 0105]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
When looking to the specification, the hardware structure associated with the “result outputter” is being interpreted as “a computer;” please see at least Figs. 2 & 5 and [0097-0098, 0133-0140] of the instant specification. The corresponding algorithm can be found in at least Figs. 3-4 & 6 and paragraphs [0064-0065, 0095-0096, 0119]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
Dependent claims are interpreted based on the interpretation granted to base claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 15, the bounds of the claim are unclear. The limitation of “wherein, when it is determined that division of delivery model is impossible for one drone station of numerous drone stations, the model division determiner determines that division of delivery model is impossible for the drone station from which a distance to the logistics center is shorter than a distance between the one drone station and the logistics center, without a separate determination process, [Emphasis added by Examiner]” when considered in combination with dependent claim 6, renders the bounds of the claim unclear. The bounds of the claim are unclear because it is unclear how many drone stations are affected by the “possibility” determination because the claim recites only a single “the drone station from which a distance to the logistics center is shorter than a distance between the one drone station and the logistics center.” The claim sequentially evaluates numerous drone stations, for example 5 drone stations, from the least proximate drone station to most proximate drone station of the logistics center. To extend the example, if the third least proximate drone station is impossible for division of delivery, then it is unclear which singular drone station in closer proximity to the logistics center is also deemed impossible. Theoretically, both the fourth and fifth least proximate (or the two closest drone stations) would both be “impossible” based on the sequential determination; however, the claim explicitly recites a singular drone station is deemed impossible based on the impossibility of delivery of the “one” drone station (the third drone of the example). It is unclear if the claim is meant to deem the impossibility of every “next farthest” drone station, or if the next drone station in the sequence is the only other drone station meant to be deemed “impossible.” Therefore, the bounds of the claim are unclear because it is unclear how many drone stations are meant to be deemed “impossible” for division of delivery model due to the singular drone station recitation of “the drone station from which a distance to the logistics center is shorter than a distance between the one drone station and the logistics center.”
For the sake of compact prosecution, Examiner is interpreting the claim as though each of the subsequent, next farthest drone stations are deemed to be impossible. Examiner suggests amending the claims to clarify the number of subsequent drone stations that are deemed “impossible” for division based on the “one drone station” being deemed impossible. 
Regarding claims 8 and 16, the bounds of the claim are unclear due to the limitation of “wherein the delivery model builder builds the drone delivery model for the drone station for which it is determined that division of delivery model is possible, and builds the mixed delivery model for the rest of the drone stations. [Emphasis added by Examiner]” It is unclear how many drone stations are being evaluated by the claims because of the recitation of “the rest of the drone stations.” Independent base claims 1 and 10 recite “a drone station” and “builds a delivery model that includes any one of…” and lists three distinct model options. Thus, claim 1 only evaluates a single drone station for possibility of division and only produces a single model based on the result of that possibility determination. Claims 8 and 16 further narrow on the possibility determination by reciting that the drone delivery model for the drone station is built because it is determined to be possible. The delivery model builder builds a singular drone delivery model for the singular drone station of the claims. The bounds of the claim are rendered unclear because the claims introduce the “rest” of the drone stations. There is no antecedent basis for “the drone stations” because the independent claims only recite a single drone station. It is unclear what relation the “rest of the drone stations” and “the mixed delivery model” has on the claims because it is unclear what process occurs such that a second model is built. Furthermore, it is unclear if each drone station of the “rest” receives a different “mixed delivery model,” or if the drone stations are incorporated into a singular “the mixed delivery model for the rest.” Therefore, it is unclear if a single drone station is being evaluated in claims 8 and 16 based on the process described in claims 1 and 10 and the claim simply lacks antecedent basis for the rest of the drone stations, or if a plurality of drone stations are being built one or more delivery models within the present claims. Therefore, the bounds of the claim are rendered unclear because it is unclear what relationship the “rest of the drone stations” has to the claimed process. 
For the sake of compact prosecution, Examiner is interpreting the claim as though multiple drone stations are evaluated within the claims. Examiner suggests amending the claims to clarify the number of drone stations that are evaluated in the claims. 
Accordingly, claims 7-8 and 15-16 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-9 are directed to a system and 10-17 are directed to a method. Therefore, claims 1-17 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1 and 10 are directed to building a delivery model, which constitutes an abstract idea based on “Mental Processes” related to concepts performed in the human mind. Claim 10 recites limitations, similarly recited in claim 1, of “receiving input of delivery information that includes location information of customers to receive delivery objections, information of the delivery objects, information of delivery means for delivering the delivery objects, logistics center information and drone station information; extracting, from the input delivery information, location information of the customer located in an area where drone delivery can be made, speed information of a vehicle and a drone, and location information of the logistics center and the drone station, and using the extracted information, determining whether division building of a drone delivery model of using the drone only is possible; and building, depending on a result of determining whether division building of the delivery model is possible, a delivery model that includes at least one of a mixed delivery model for numerous drones and numerous vehicles, the drone delivery model for numerous drones, and a vehicle delivery model for numerous vehicles” as drafted, but for the recitation of “by the delivery information inputter” or similar phrases, is a process that covers performance of the limitations in the mind but for the recitation of generic computer components. That is, but for the “by the delivery information inputter” language, nothing in the claim elements preclude the steps from practically being performed in the human mind. For example, with the exception of the “by the delivery model division determiner” language, the claim steps in the context of the claim encompass a user manually extracting information.
Dependent claims 2-8, 10, and 12-17 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration. 
Dependent claim 9 will be evaluated under Step 2A, Prong 2 below.
Step 2A, Prong 2: Independent claims 1 and 11 do not integrate the judicial exception into a practical application (Examiner’s Note: See the claim interpretation section above with respect to claims 1 and 11.). Claim 1 recites structures including a delivery information inputter, a delivery model division determiner, and a delivery model builder. Claim 11 recites limitations performed “by a delivery information inputter,” “by a delivery model division determiner,” and “by a delivery model builder.” These limitations are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The combination of additional elements, when considered both individually and in combination, are not sufficient to prove integration into a practical application. Accordingly, the combination of additional elements of the independent claims do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2-8, 10, and 12-17 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration. Therefore, these dependent claims do not integrate the judicial exception into a practical application. 
Dependent claim 9 introduces the additional element of “further comprising a result outputter that visualizes and outputs optimal route information and shortest time information of the vehicle and the drone as a result of the built delivery model.” This limitation merely utilizes a computer as a tool to display the result of the steps of the abstract idea. This limitation is nothing more than mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Therefore, the dependent claims do not integrate the judicial exception into a practical application. 
Step 2B: Independent claims 1 and 11 do not contain anything significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, such as the delivery information inputter, the delivery model division determiner, and the delivery model builder of claims 1 and 11, amount to no more than mere instructions to apply the exception using a generic computer component. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. This limitation is nothing more than mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception. Therefore, the additional elements of the independent claims, when considered both individually and in combination, do not amount to significantly more than the judicial exception. 
Dependent claims 2-8, 10, and 12-17 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration. Therefore, these dependent claims do not contain anything significantly more than the judicial exception.
Dependent claim 9 introduces the additional element of “further comprising a result outputter that visualizes and outputs optimal route information and shortest time information of the vehicle and the drone as a result of the built delivery model.” This limitation merely utilizes a computer as a tool to display the result of the steps of the abstract idea. This limitation is nothing more than mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Accordingly, this additional element is not anything significantly more than the abstract idea because it does not impose any meaningful limits on practicing the abstract idea.
Therefore, the dependent claims do not integrate the judicial exception into a practical application. 
Accordingly, claims 1-17 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 8-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gabbai et al. (US 20170011340 A1) in view of Murray et al. (The flying sidekick traveling salesman problem: Optimization of drone-assisted parcel delivery, 2015).

Regarding claim 1, Gabbai teaches a total logistics operation system using drone (Figs. 1-2 teach a drone in a system), comprising: a delivery information inputter that receives input of delivery information that includes location information of customers to receive delivery objects ([0069] teaches the communication module receiving a request for drone delivery of an item, wherein the request for drone delivery includes the drop-off destination, as well as in [0085] teaches receiving a drone delivery request including the drop-off destination, wherein [0060] teaches the communication module can receive a plurality of delivery requests containing geolocation information of the drop-off destination, such as the designated location, and wherein Fig. 2 and [0052] teach the communication module is a component of the delivery system, wherein [0041] teaches the delivery system is implemented on server; see also: Figs. 4-5, [0055]; Examiner’s Note: See the claim interpretation section above.), 
information of the delivery objects ([0085] teaches the communication module receives a request for drone delivery of an item, wherein the request includes item attributes including item dimensions, weight, perishability, cost, fragility, and more; see also: Figs. 2, 4-5, [0053, 0088]),
information of delivery means for delivering the delivery objects ([0069] teaches the communication module receives a request for drone delivery of an item, wherein a user can select a check box to request drone delivery located within shipping details page on the commerce site; see also: [0055, 0060]),
logistics center information and drone station information ([0061] teaches the communication module receives data corresponding to the public infrastructure related to the package transportation, wherein [0025] teaches the public infrastructure information includes the terminal locations (i.e. drone station information) and vehicle route information, and wherein [0074-0076] teach the communication module comprises information about the warehouse (i.e. logistics center) that first receive the customer packages, wherein a crate of packages can be delivered from the warehouse, by a vehicle, to the terminal for delivery by the drone, as well as in [0047] teaches the vehicles are used to deliver packages to terminals that are specifically drone states created for drone system delivery; see also: Fig. 8,  [0041, 0089, 0115-0116]);
a delivery model division determiner that extracts, from the input delivery information ([0053] teaches the eligibility module receives a request for delivery that includes drone delivery request data, such as item attributes, drop off destination information, etc, as well as in [0054] teaches the eligibility module compares the drone delivery request data to determine if the package is able to be drone delivered; see also: [0056, 0086-0087]; Examiner’s Note: See the claim interpretation section above.), 
location information of the customer located in an area where drone delivery can be made ([0053] teaches the eligibility module receives a request for delivery that includes drone delivery request data, such as the drop off destination information, etc, as well as in [0123-0124] teach the drone delivery request information includes the street address of the customer, which is used in performing an eligibility operation in order to determine if the customer’s address is outside the drone delivery range; see also: [0093]),
and location information of the logistics center and the drone station ([0089] teaches the eligibility module determines eligibility of drone delivery based on the location of the public transportation terminals (i.e. drone station) closest to the drop-off destination, as well as in [0094] teaches the eligibility module can access map data with public infrastructure terminal information, wherein [0074-0076] teach the communication module comprises information about the warehouse (i.e. logistics center) that first receive the customer packages, wherein a crate of packages can be delivered from the warehouse, by a vehicle, to the terminal for delivery by the drone, and wherein [0052] teaches the communication module can be in communication with the eligibility module; see also: Fig. 8,  [0026, 0041, 0089, 0115-0116])
and that uses the extracted information to determine whether division building of a drone delivery model of using the drone only is possible ([0054] teaches the eligibility module compares the drone delivery request data to threshold values of eligibility data to determine whether the package is eligible for drone delivery, wherein the eligibility module can determine that the weight is below a threshold maximum and the item is not fragile, then the item is eligible for drone delivery (i.e. drone only), as well as in [0086] teaches the drone eligibility module can determine an item is ineligible when it weighs more than 30 pounds, when it measures longer than 15 inches, etc, as well as in [0124] teaches an item may be ineligible because the address is outside of drone delivery range, and wherein [0056] teaches that if the item is determined to be ineligible for drone delivery, the system may automatically select a default delivery option for the user; see also: [0056, 0087]);
and a delivery model builder that, depending on a result of determining whether division of delivery model is possible (Fig. 5 and [0086-00877] teach the eligibility module compares the drone delivery request data to the drone delivery eligibility data to determine the drone delivery eligibility, which can be indicated by a yes or no; Examiner’s Note: See the claim interpretation section above.), 
builds a delivery model that includes any one of a mixed delivery model for numerous drones and numerous vehicles ([0082-0083] teach drones can ride on vehicles between deliveries, wherein the drones that are not carrying packages from a first vehicle to a second vehicle are identified to travel along a different route, wherein the drone can stay at an interim terminal before boarding a second vehicle for package delivery, wherein the drones are used to deliver packages from the vehicle to the drop-off location, as well as in [0075] teaches a list of eligible packages are sorted by drop-off destination such that the eligible packages are all going to be dropped off at the same public infrastructure terminal, wherein the packages are delivered from the warehouse to the vehicle, wherein the drones and the packages are dropped off at the terminal and a delivery route is determined for the drones from the terminal to the drop-off destination of the packages delivered to the vehicle, as well as in [0078] teaches the package may be delivered from vehicle to vehicle until it reaches the final terminal for drop-off; see also: [0082]), 
the drone delivery model for numerous drones (Fig. 5 and [0086-00877] teach the eligibility module compares the drone delivery request data to the drone delivery eligibility data to determine the drone delivery eligibility, which can be indicated by a yes, wherein [0047] teaches drone stations specifically created for drone delivery, wherein the drone station stores packages that drones will deliver from the drone station, and wherein the drones depart from the drone station for final mile package delivery to the drop off destination, as well as in [0071] teaches the drone will depart from the public terminal to deliver the package to the drop-off destination; see also: [0030]).
However, Gabbai does not explicitly teach speed information of a vehicle and a drone. 
From the same or similar field of endeavor, Murray teaches speed information of a vehicle and a drone (Pg. 102 teaches the truck and UAV speeds were fixed at 25 miles/hour, as well as in Pg. 104, “5.3” teaches the drone speeds can vary between 20 mph to 40 mph; see also: Pg. 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gabbai to incorporate the teachings of Murray to include speed information of a vehicle and a drone. One would have been motivated to do so in order to minimize the latest return time for both the UAV and truck, such that each customer is served exactly once, in cases where there is no synchronization between the truck and the UAV (Murray, Pg. 97-98). 
Regarding claim 10, the claim recites limitations already addressed by the rejection of claim 1. Regarding claim 10, Gabbai teaches a total logistics operation method using drone (Fig. 4 and [0054-0056]). Therefore, claim 10 is rejected as being unpatentable over the combination of Gabbai in view of Murray.

Regarding claim 2, the combination of Gabbai and Murray teach all the limitations of claim 1 above.
Gabbai further teaches wherein the information of the delivery objects includes at least one of size ([0053] teaches identifying item attributes including item dimensions, as well as in [0086] teaches identifying items that may not be eligible for delivery, such as a product over 15 inches in length, as well as in [0087] teaches identifying the size of the product in order to determine if it will fit into a standardized delivery box optimized for drone delivery), 
and weight information of the delivery object ([0053] teaches identifying item attributes for the item to be delivered including the item weight), 
the logistics center information includes the location information of the logistics center …. ([0075-0076] teach the vehicle travels along a route from the warehouse, containing all the packages for delivery, to the terminal, wherein the packages may be tracked as they are within the warehouse, leave the warehouse, enter the vehicle, and more; see also: [0020]; Examiner’s Note: See the combination below.), 
and the drone station information includes the location information of the drone station and number of drones in each drone station ([0103] teaches the database includes a current location of each drone, as well as in [0071] teaches identifying public infrastructure terminal information including the number of drones that will be in the same area at the same time, as well as in [0057] teaches accessing delivery status information including the number of drones at or near any specific public infrastructure; see also: [0109]).  
However, Gabbai does not explicitly teach the information of delivery means includes the speed information of the vehicle and the drone, the logistics center information includes…and number of vehicles in each logistics center.
From the same or similar field of endeavor, Murray teaches the information of delivery means includes the speed information of the vehicle and the drone (Pg. 102 teaches the truck and UAV speeds were fixed at 25 miles/hour, as well as in Pg. 104, “5.3” teaches the drone speeds can vary between 20 mph to 40 mph; see also: Pg. 100), 
the logistics center information includes…and number of vehicles in each logistics center (Pg. 87 teaches a single depot exists from which a single delivery truck departs and returns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gabbai and Murray to incorporate the further teachings of Murray to include the information of delivery means includes the speed information of the vehicle and the drone, the logistics center information includes…and number of vehicles in each logistics center. One would have been motivated to do so in order to minimize the latest return time for both the UAV and truck, such that each customer is served exactly once, in cases where there is no synchronization between the truck and the UAV (Murray, Pg. 97-98). 

Regarding claims 8 and 16, the combination of Gabbai and Murray teaches all the limitations of claims 1 and 10 above.
Gabbai further teaches wherein the delivery model builder builds the drone delivery model for the drone station for which it is determined that division of delivery model is possible ([0089] teaches determining a drone delivery is eligible based on the possible ranges of arrival times, which is based on the times where public transportation vehicles stop at the public terminals closest to the specified drop-off destination, wherein [0092-0093] teach display an interface that allows a user to pick the best delivery window for drone delivery when it is determined that they are eligible for drone delivery, as well as in [0054] teaches determining the delivery is eligible based on the eligibility status of the delivery), 
and builds the mixed delivery model for the rest of the drone stations ([0054-0056] teach determining a delivery is ineligible for drone delivery based on the acceptable values of eligibility data, wherein the package can be ineligible and a default delivery option is automatically selected, as well as in as well as in [0086] teaches the drone eligibility module can determine an item is ineligible when it weighs more than 30 pounds, when it measures longer than 15 inches, etc, as well as in [0124] teaches an item may be ineligible because the address is outside of drone delivery range, as well as in [0080] teaches determining a drone delivery route by finding the minimum distance route of the public infrastructure terminal (i.e. drone station) and the location information of the drop-off destination, wherein the route module can identify the drone delivery route taking certain delivery parameters into account including a shortest transit time from package origin to the geolocation of the drop-off destination, wherein [0082-0083] teach drones may be required at different terminals for package delivery and can be transported to a different terminal for use in other routes; see also: [0058, 0097, 0105]).

Regarding claims 9 and 17, the combination of Gabbai and Murray teaches all the limitations of claims 1 and 10 above.
Gabbai further teaches further comprising a result outputter that visualizes and outputs optimal route information and shortest time information of the vehicle and the drone as a result of the built delivery model ([0059] teaches the user interface module can generate various interfaces for presentation of information to a user, wherein [0056] teaches the user interface can display acceptance of the drone delivery request or refusal with the option to select another delivery option, as well as in [0092-0093] teach displaying delivery window options for the user based on the routing information for the terminals and drones, wherein the interface may alternatively display a rejection of the drone delivery option for the user, as well as in [0089] teaches the user interface module can receive desired delivery date information from the user, which is used to determine the time window for delivery based on the closest terminal to the destination location, wherein [0096-0097] teach the shortest path from the public infrastructure terminal to the package destination can be determined by accessing third party map applications, as well as displaying delivery parameters for the user including shortest or near-shortest transit time from the package origin to the drop-off destination, and wherein Figs. 14-15 and [0125-0126] teach the interface module can display the drop off timing information; see also: [0023]; Examiner’s Note: See the claim interpretation section above.).

Claim(s) 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gabbai et al. (US 20170011340 A1) in view of Murray et al. (The flying sidekick traveling salesman problem: Optimization of drone-assisted parcel delivery, 2015) and further in view of High et al. (US 20180300834 A1).

	Regarding claims 3 and 11, the combination of Gabbai and Murray teaches all the limitations of claims 1 and 10 above.
Gabbai further teaches wherein the delivery model division determiner determines whether division of delivery model is possible depending on whether the drone of the drone station can deliver all the objects25 that must be delivered from the corresponding drone station to the customers within a time…([0032-0033] teach the emergent system can identify that once the delivery has been completed and the drone returns to the terminal, they may be required to board a different vehicle to go to a different terminal, which is based on the number of packages on board the vehicle and the number of drones on each vehicle, wherein the system accesses delivery information including the number of packages not yet delivered and package delivery deadlines, which can be used to determine which drone terminal a drone is delivered to for performing deliveries, and wherein [0090-0092] teach the system can determine if a drone can perform the required delivery for the package arriving at the terminal, wherein a user may request delivery between 10:00-11:30 am and it can be determined that a drone can deliver the package based on the timing constraints, and wherein [0112] teaches the drone can delivery all of the packages along the required, predetermined route; see also: [0026, 0058, 0071, 0089]; Examiner’s Note: See the combination below.).  
	Gabbai teaches determining if the drone can deliver all the objects to the customer within a time (see above); however, Gabbi does not explicitly teach wherein the delivery model division determiner determines whether division of delivery model is possible depending on whether the drone of the drone station can deliver all the objects25 that must be delivered from the corresponding drone station to the customers within a time when the vehicle travels between the corresponding drone station and the logistics center.  
	From the same or similar field of endeavor, High teaches wherein the delivery model division determiner determines whether division of delivery model is possible depending on whether the drone of the drone station can deliver all the objects25 that must be delivered from the corresponding drone station to the customers within a time when the vehicle travels between the corresponding drone station and the logistics center ([0026] teaches producing a route for an AGV to deliver merchandise from a starting location, such as a product distribution center (i.e. logistics center), to a destination location, such as a customer residence or business location, wherein [0063-0065] teach an AGV route can meet a condition that indicates the latest scheduled delivery time minus the minimum threshold time for completion of the AGV has been exceeded, wherein once all the delivery times exceed the threshold delivery time, then the condition is satisfied and the UAV is contacted to complete the delivery, wherein [0066-0067] teach determining the estimated time of travel of the AGV along alternative routes and the estimated flight time of the UAV from the AGV’s current position to the delivery location, wherein [0068-0069] teach the UAV can be mounted on the AGV or can be at a remote location, such as the command and control center, and a route can be selected for the UAV to make the delivery, wherein [0070-0071] teach if certain conditions are met, then the UAV is instructed to pick up the merchandise from the AGV and delivery it to the delivery location, then the UAV may return to the AGV and they may return to the home base location if all deliveries for the AGV have been made; see also: [0018, 0030, 0044-0050, 0080]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gabbai and Murray to incorporate the teachings of High to include wherein the delivery model division determiner determines whether division of delivery model is possible depending on whether the drone of the drone station can deliver all the objects25 that must be delivered from the corresponding drone station to the customers within a time when the vehicle travels between the corresponding drone station and the logistics center. One would have been motivated to do so in order to incorporate a desirable back-up mechanism available to complete a delivery in a circumstance where a vehicle may be unable to complete the delivery by the required latest scheduled delivery time (High, [0004, 0063-0065]). By incorporating the teachings of High, one would have been able to successfully complete a customer package delivery in the case where there is an obstacle that cannot be circumvented by using the assistance of a UAV to complete (High, [0017-0018]).

Regarding claims 4 and 12, the combination of Gabbai, Murray, and High teaches all the limitations of claims 3 and 11 above.
Gabbai further teaches wherein the delivery model division determiner comprises (Examiner’s Note: See the claim interpretation section above.): a drone station location determiner that determines the location information between the logistics center and the drone station ([0026] teaches the system can identify the closest, or near closest, terminal to the customer delivery location, which can be used to identify a route that can transport the package to the identified terminal from the warehouse, as well as in [0075-0076] teach distributing packages among vehicles at a warehouse to be transported along a route to the identified terminal; see also: [0089-0090]); 
and a model division determiner that determines whether division of delivery model is possible based the location information between the logistics center and the drone station ([0026] teaches the system can identify the closest, or near closest, terminal to the customer delivery location, which can be used to identify a route that can transport the package to the identified terminal from the warehouse, as well as in [0075-0076] teach distributing packages among vehicles at a warehouse to be transported along a route to the identified terminal; see also: [0089-0090]).  
However, Gabbai does not explicitly teach wherein the delivery model division determiner comprises: a customer location determiner that determines the location information of the customer located the farthest from the drone station, of the customers located in the area where drone delivery can be made, a speed determiner that determines the speed information of the vehicle and the drone; and a model division determiner that determines whether division of delivery model is possible based on the location information of the customer located the farthest, and the speed information of the vehicle and the drone.
From the same or similar field of endeavor, Murray further teaches wherein the delivery model division determiner comprises: a customer location determiner that determines the location information of the customer located the farthest from the drone station, of the customers located in the area where drone delivery can be made (Pg. 97 teaches identifying customers that are accessible because they are located within the UAV’s flight range from the DC, wherein Fig. 10 and Pg. 104 teach producing a delivery schedule including the customer located the farthest from the drone station, which is “6” of Fig. 10(a), as well as in Fig. 11 and Pgs. 105-106 “5.4 Contrasting…” teach identifying a drone routing solution for customer location 3, which is the farthest customer from the drone station with the UAV flight range), 
a speed determiner that determines the speed information of the vehicle and the drone (Pg. 102 teaches the truck and UAV speeds were fixed at 25 miles/hour, as well as in Pg. 104, “5.3” teaches the drone speeds can vary between 20 mph to 40 mph; see also: Pg. 100, 103);
and a model division determiner that determines whether division of delivery model is possible based on the location information of the customer located the farthest (Pg. 97 teaches identifying customers that are accessible because they are located within the UAV’s flight range from the DC, wherein Fig. 10 and Pg. 104 teach producing a delivery schedule including the customer located the farthest from the drone station, which is “6” of Fig. 10(a), as well as in Fig. 11 and Pgs. 105-106 “5.4 Contrasting…” teach identifying a drone routing solution for customer location 3, which is the farthest customer from the drone station with the UAV flight range),
 the speed information of the vehicle and the drone (Pg. 102 teaches evaluating test problems for the parallel drone scheduling traveling salesman problem using the truck and UAV speeds fixed at 25 miles/hour, as well as in Pg. 104, “5.3” teaches the drone speeds can vary between 20 mph to 40 mph; see also: Pg. 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gabbai, Murray, and High to incorporate the further teachings of Murray to include wherein the delivery model division determiner comprises: a customer location determiner that determines the location information of the customer located the farthest from the drone station, of the customers located in the area where drone delivery can be made, a speed determiner that determines the speed information of the vehicle and the drone; and a model division determiner that determines whether division of delivery model is possible based on the location information of the customer located the farthest, and the speed information of the vehicle and the drone. One would have been motivated to do so in order to minimize the latest return time for both the UAV and truck, such that each customer is served exactly once, in cases where there is no synchronization between the truck and the UAV (Murray, Pg. 97-98). 

Claim(s) 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gabbai et al. (US 20170011340 A1) in view of Murray et al. (The flying sidekick traveling salesman problem: Optimization of drone-assisted parcel delivery, 2015) in view of High et al. (US 20180300834 A1) and further in view of Mann et al. (US 7587345 B2).

Regarding claim 6, the combination of Gabbai, Murray, and High teaches all the limitations of claim 4 above.
Gabbai further teaches wherein the drone station location determiner determines a distance from the logistics center to each drone station ([0080] teaches identifying a drone delivery route by considering the shortest transit time from the package origin (i.e. logistics center) to the drop-off destination by considering the public infrastructure terminal locations and public infrastructure vehicle route information, wherein the drone delivery route can be determined by finding the minimum or near minimum route distance given location information of the public infrastructure terminals, as well as in [0096-0097] teach determining the shortest or near-shortest transit time from the package origin to the drop-off destination, as well as in [0120] teaches terminal location data includes distances between terminal locations; see also: [0030]).
However, Gabbai does not explicitly teach and the model division determiner sequentially determines whether division of delivery model is possible starting from the drone station located the farthest to the drone station located the closest from the logistics center.  
From the same or similar field of endeavor, Mann teaches and the model division determiner sequentially determines whether division of delivery model is possible starting from the drone station located the farthest to the drone station located the closest from the logistics center (Col 7 line 65 to Col 8 line 25 teach the system first determines the route in the route area farthest from the distribution facility and progressively makes route determinations in each route area closer to the distribution facility, which is completed without operator input, and the system progressively creates routes for areas that are closer to the distribution facility, and wherein there may be capacity issues for the selected vehicle with the locations closest to the distribution facility, which are then addressed by dispatching a second vehicle, wherein Col 9 line 27 to Col 10 line 7 teach the route delivery direction can ensure the delivery occurs in the most efficient manner, wherein a delivery in a specific area can start at the delivery location located farthest from the distribution center and move towards the distribution center, thus ending deliveries at the locations closest to the facility, and wherein an additional truck can be dispatched to complete deliveries from the next farthest unallocated delivery location moving towards the distribution center, wherein Col 7 lines 4-30 teach routing each subsector by selecting the farthest area from the distribution facility, and wherein the system insures that any additional delivery resources are required in areas in close proximity with the distribution facility; see also: Fig. 17, Claim 1).
While Mann does not explicitly evaluate drone stations, Mann presents a solution to a problem reasonably pertinent to the claimed invention. As explained above, Gabbai addresses the routing of vehicles from the warehouse package origin (i.e. logistics center) to a plurality of drone terminals (i.e. drone stations); however, Gabbai does not explicitly address the claimed manner of determining whether the vehicle is capable of performing all of the deliveries based on a proximity measure (i.e. division of the delivery model is possible). Mann describes an approach to improving the efficiency of vehicle routing. In Gabbai, one is inquiring about optimizing delivery routes for a combination of various vehicles to a number locations and can determine that a selected, singular vehicle cannot perform one or more deliveries. Analogously, in Mann, one is inquiring about optimizing delivery routes for a combination of vehicles to a number locations and can determine that a selected, singular vehicle cannot perform one or more deliveries. Both references further incorporate an additional delivery means to perform the delivery deemed not possible by the first vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gabbai, Murray, and High to incorporate the teachings of Mann to include and the model division determiner sequentially determines whether division of delivery model is possible starting from the drone station located the farthest to the drone station located the closest from the logistics center. By incorporating the sequential farthest location route determination approach of Mann into the drone terminal route determination of Gabbai, one would have been able to service the farthest delivery locations in the most efficient manner possible by creating a route based on the farthest locations from the distribution facility, thus minimizing additional travel time and expenses as a result of proximity (Mann, Col 8 lines 26-42). Similarly, such a modification to Gabbai would have allowed the vehicles to service the least proximate terminals first and dispatch additional trucks only for shorter trips to more proximate locations, thus minimizing truck costs and additional travel time as a result of proximity. By incorporating the teachings of Mann, one would have been able to provide unique route flexibilities that prevent delivery inefficiencies by ensuring that any additional delivery resources are required only in the areas in close proximity with the distribution facility, as opposed to dispatching additional delivery vehicles to distant delivery areas far removed (Mann, Col 7 lines 23-30).

Regarding claim 7, the combination of Gabbai, Murray, High, and Mann teaches all the limitations of claim 6 above. 
However, Gabbai does not explicitly teach wherein, when it is determined that division of delivery model is impossible for one drone station of numerous drone stations, the model division determiner determines that division of delivery model is impossible for the drone station from which a distance to the logistics center is shorter than a distance between the one drone station and the logistics center, without a separate determination process.
From the same or similar field of endeavor, Mann further teaches wherein, when it is determined that division of delivery model is impossible for one drone station of numerous drone stations, the model division determiner determines that division of delivery model is impossible for the drone station from which a distance to the logistics center is shorter than a distance between the one drone station and the logistics center, without a separate determination process (Col 7 line 65 to Col 8 line 25 teach the system first determines the route in the route area farthest from the distribution facility and progressively makes route determinations in each route area closer to the distribution facility, which is completed without operator input, and the system progressively creates routes for areas that are closer to the distribution facility, and wherein there may be capacity issues with for the selected vehicle for locations closest to the distribution facility, which are then addressed by dispatching a second vehicle, wherein Col 9 line 27 to Col 10 line 7 teach the route delivery direction can ensure the delivery occurs in the most efficient manner, wherein a delivery in a specific area can start at the delivery location located farthest from the distribution center and move towards the distribution center, thus ending deliveries at the locations closest to the facility, and wherein an additional truck can be dispatched to complete deliveries from the next farthest unallocated delivery location moving towards the distribution center, wherein Col 7 lines 4-30 teach routing each subsector by selecting the farthest area from the distribution facility, and wherein the system ensures that any additional delivery resources are required in areas in close proximity with the distribution facility; see also: Fig. 17, Claim 1)
without a separate determination process (Col 7 lines 4-30 teach routing each subsector by selecting the farthest area from the distribution facility, and wherein the system ensures that any additional delivery resources are required in areas in close proximity with the distribution facility, wherein Col 9 line 27 to Col 10 line 7 teach the route delivery direction can ensure the delivery occurs in the most efficient manner, wherein a delivery in a specific area can start at the delivery location located farthest from the distribution center and move towards the distribution center, thus ending deliveries at the locations closest to the facility, and wherein an additional truck can be dispatched to complete deliveries from the next farthest unallocated delivery location moving towards the distribution center, and Col 7 line 65 to Col 8 line 25 teach the system first determines the route in the route area farthest from the distribution facility and progressively makes route determinations in each route area closer to the distribution facility, and wherein there may be capacity issues for the selected vehicle with the locations closest to the distribution facility, which are then addressed by dispatching a second vehicle; see also: Fig. 17, Claim 1).  
While Mann does not explicitly evaluate drone stations, Mann presents a solution to a problem reasonably pertinent to the claimed invention. As explained above, Gabbai addresses the routing of vehicles from the warehouse package origin (i.e. logistics center) to a plurality of drone terminals (i.e. drone stations); however, Gabbai does not explicitly address the claimed manner of determining whether the vehicle is capable of performing all of the deliveries based on a proximity measure (i.e. division of the delivery model is possible). Mann describes an approach to improving the efficiency of vehicle routing. In Gabbai, one is inquiring about optimizing delivery routes for a combination of various vehicles to a number locations and can determine that a selected, singular vehicle cannot perform one or more deliveries. Analogously, in Mann, one is inquiring about optimizing delivery routes for a combination of vehicles to a number locations and can determine that a selected, singular vehicle cannot perform one or more deliveries. Both references further incorporate an additional delivery means to perform the delivery deemed not possible by the first vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gabbai, Murray, and High to incorporate the teachings of Mann to include wherein, when it is determined that division of delivery model is impossible for one drone station of numerous drone stations, the model division determiner determines that division of delivery model is impossible for the drone station from which a distance to the logistics center is shorter than a distance between the one drone station and the logistics center, without a separate determination process. By incorporating the sequential farthest location route determination approach of Mann, one would have been able to service the farthest delivery locations in the most efficient manner possible by creating a route based on the farthest locations from the distribution facility, thus minimizing additional travel time and expenses as a result of proximity (Mann, Col 8 lines 26-42). Similarly, such a modification to Gabbai would have allowed the vehicles to service the least proximate terminals first and dispatch additional trucks only for shorter trips to more proximate locations, thus minimizing truck costs and additional travel time as a result of proximity. By incorporating the teachings of Mann, one would have been able to provide unique route flexibilities that prevent delivery inefficiencies by ensuring that any additional delivery resources are required only in the areas in close proximity with the distribution facility, as opposed to dispatching additional delivery vehicles to distant delivery areas far removed (Mann, Col 7 lines 23-30).

Allowable Subject Matter
Claims 5 and 13 are deemed allowable over the available field of prior art; however, these claims are not allowed because they depend upon rejected base claims 1 and 10. Furthermore, the claims are rejected under 35 USC 101.
Claims 5 and 13 are not rendered anticipated or obvious by the available field of prior art due to the recited equation and associated variables. The closest prior art of the record discloses: Fernandez et al. (Optimization of a truck-drone in tandem delivery network using k-means and genetic algorithm, 2016) discloses optimizing truck-drone tandem delivery by estimating the optimal total delivery time for the truck drone assembly by calculating an equation based on the number of drones and the drone/truck speed ratio (see at least equation 2 on Pg. 383). However, the claims distinguish over the Fernandez reference because the reference fails to explicitly disclose the equation as recited in claims 5 and 13, as well as considering the time for the vehicle to travel between the logistic center and the drone station. Wang et al. (The vehicle routing problem with drones: several worst-case results, 2016) discloses optimizing a vehicle routing depot problem objective function by producing a ratio of the drone speed to the truck speed. The reference introduces an inequality equation based on the speed ratio that indicates whether an optimal solution of drones and trucks serving customers from the depot can be determined. However, the claims distinguish over Wang because the reference fails to disclose a plurality of drone stations, the equation as recited in claims 5 and 13, and considering the time for the vehicle to travel between the logistic center and the drone station. Jamjoon et al. (US 9792576 B1) discloses evaluating and comparing the amount of time it takes for both a drone and a truck to perform an identical delivery. However, the claims distinguish over this reference because the reference fails to disclose the specific equation and does not disclose a drone station and a logistics center from the truck travels between. Gabbai et al. (US 20170011340 A1) discloses routing drones and trucks to perform package delivery by transporting the packages from a warehouse origin through a series of terminals. The reference further discloses evaluating whether the drone can perform a delivery based on the drone range and the distance between the drone terminal and the package delivery locations. However, the claims distinguish over Gabbai because the reference fails to disclose fails to explicitly disclose the equation as recited in claims 5 and 13, as well as a speed ratio for the drone and truck. Murray et al. (The flying sidekick traveling salesman problem: Optimization of drone-assisted parcel delivery, 2015) discloses considering the speeds of the drone and the vehicle in order to determine whether the drone can perform all the deliveries at the drone station. However, the claims distinguish over Gabbai because the reference fails to explicitly disclose the equation as recited in claims 5 and 13, as well as a speed ratio for the drone and truck.
Therefore, claims 5 and 13 are not rendered anticipated or obvious over the available field of prior art; however claims 5 and 13 are not in condition for allowance because they remain rejected under 35 USC 101 and the claims depend upon rejected base claims 1 and 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Solomon (US 20040162638 A1) discloses a parallel dynamic traveling salesman problem with cooperating autonomous agents 
Siegel (US 20150370251 A1) discloses the drone delivery system may start with the drone at position A, where position A may be a home base for the drone delivery service that has numerous drone docking stations 
Jamjoon et al. (US 9792576 B1) discloses estimating the drone and vehicle estimated time of arrival at a rendezvous point, wherein the trucks and drones are dispatched from an origin to deliver packages from a warehouse
Luwang et al. (US 20160048802 A1) discloses a vehicle routing problem for a regional logistics network transportation plan that includes a depot-to-depot plan for transferring packages between an origin depot to a destination depot
Jassowski et al. (US 20180188724 A1) discloses a distribution center and a plurality of drone base stations located around the distribution center
Senger et al. (US 20180096287 A1) discloses routing multiple vehicles, such as drones and trucks, through multiple facilities that may be within short distances of each other
Kulkarni et al. (US 20180137454 A1) discloses a fulfillment system with a drone station located separately from the vehicle station, wherein drones deliver packages to AGVs 
Marcath (US 20190039731 A1) discloses determining whether a single UAV can deliver the package from the retrieval site to the delivery location, wherein it may be determined that the UAV can make the delivery, and wherein if it is determined that the UAV cannot make the delivery alone, the system can search for carrier vehicles that may deviate their delivery route in order to meet delivery demands
Streebin (US 20210319398 A1) discloses determining and updating a shipping modality, such as ground delivery, air delivery, drone delivery, etc., for delivering an object
Choi et al. (Optimization of Multi-package Drone Deliveries Considering Battery Capacity, January 2017) discloses evaluating drone delivery amongst a warehouse and multiple depots 
Liedtke (Principles of micro-behavior commodity transport modeling, 2009) discloses planning inter-regional freight transportation that sequentially constructs a weekly tour by beginning with the farthest transportation distance
Pardalos et al. (Machine Learning, Optimization, and Big Data, 2015) discloses performing truck routing using an “insertbestcustomer” algorithm that inserts the most expensive, or farthest, customer first, and then iterates to the next farthest and so on, until the lowest cost route has been found, wherein if the first vehicle is unable to service all the customers, then additional vehicles are introduced to serve the remaining customers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683